

113 S1591 IS: Hire A Hero Act of 2013
U.S. Senate
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1591IN THE SENATE OF THE UNITED STATESOctober 28, 2013Mrs. Hagan introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow the work opportunity credit to small businesses which hire individuals who are members of the Ready Reserve or National Guard, and for other purposes.1.Short titleThis Act may be cited as the
			 Hire A Hero Act of 2013.2.Work opportunity
			 credit to small businesses for hiring members of Ready Reserve or National
			 Guard(a)In
			 generalParagraph (1) of
			 section 51(d) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of subparagraph (H), by striking the period at the
			 end of subparagraph (I) and inserting , or, and by adding at the
			 end the following new subparagraph:(J)in the case of an eligible employer (as
				defined in section 408(p)(2)(C)(i)), an individual who is a member of—(i)the Ready Reserve
				(as described in section 10142 of title 10, United States Code), or(ii)the National Guard (as defined in section
				101(c)(1) of such title
				10)..(b)Effective
			 date(1)In
			 generalThe amendment made by this section shall apply to wages
			 paid or incurred after the date of the enactment of this Act in taxable years
			 ending after such date.(2)Current
			 employees covered by creditFor purposes of applying section 51 of the
			 Internal Revenue Code of 1986, individuals described in section 51(d)(1)(J) of
			 such Code, as added by this section, who are employed by an eligible employer
			 (as defined in section 408(p)(2)(C)(i) of such Code) on the date of the
			 enactment of this Act shall be treated as beginning work for such employer on
			 such date.3.Permanent
			 extension of work opportunity credit for employers hiring qualified veterans
			 and members of Ready Reserve and National Guard(a)In
			 generalSection 51(c)(4) of the Internal Revenue Code of 1986 is
			 amended by inserting (other than any individual described in
			 subparagraph (B) or (J) of subsection (d)(1)) after
			 individual.(b)Effective
			 dateThe amendment made by this section shall apply to
			 individuals who begin work for the employer after December 31, 2013.